UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-5147


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERMAL DANIELS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00103-RJC-DCK-2)


Submitted:   August 28, 2012                 Decided:   August 31, 2012


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermal Daniels was convicted of: Count 1, conspiracy

to possess with intent to distribute heroin and cocaine; Count

5, possession with intent to distribute heroin and aiding and

abetting; Count 6, possession with intent to distribute cocaine

and aiding and abetting; Count 7, possession of a firearm during

and in relation to a drug trafficking crime; Count 8, possession

of a firearm by a convicted felon; and Count 13, intimidating or

threatening a witness.               Daniels received concurrent sentences of

life imprisonment for Count 1, 360 months for Counts 5 and 6,

and 120 months for Counts 8 and 13; his sixty-month sentence

for   Count     7    was    imposed     to    run     consecutively        to   all     other

counts.

              We    affirmed      all    of    Daniels’       convictions       on    appeal

except    for       Count    1,   finding          error    under     United    States     v.

Collins,    415      F.3d    304,     314-15       (4th    Cir.   2005).        See    United

States v. Daniels, 323 F. App’x 201, 204 (4th Cir. 2009).                                  We

instructed on remand, regarding Count 1, that the Government

could     elect      to     either    apply        the     relevant     default       penalty

provision in 18 U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2012)

(providing for a sentence of ten years to life in prison) or

request    that      the    conviction        be    reversed      and   commence       a   new

trial.    Id. at 217.



                                               2
              On remand, the Government pursued the first course and

Daniels was resentenced to 360 months of imprisonment based on

an advisory sentencing range of 292-365 months of imprisonment.

Daniels again appeals.            His appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but questioning

whether   the       district    court        correctly     applied     the     Sentencing

Guidelines         when    it   sentenced          Daniels     to    360       months     of

imprisonment        for   Count   1     on    remand.        For    the     reasons     that

follow, we affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).          In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly         calculating)       the     advisory       Sentencing        Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on    clearly      erroneous         facts,   or     failing      to   adequately

explain the chosen sentence.                  Gall, 552 U.S. at 51.               We then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.                           United States

v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010), cert.

denied,      131    S.    Ct.   3078.         If   the   sentence      is      within    the

                                              3
Guidelines    range,     we    presume    on   appeal     that    the     sentence   is

reasonable.        United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346–56 (2007)

(permitting appellate presumption of reasonableness for within-

Guidelines sentence).

            Here, Daniels was sentenced to a properly calculated

advisory Guidelines range.           The district court listened to the

arguments    of     counsel    and   to   Daniels       himself,     and    expressly

considered        the   § 3553(a)    factors.            The     court     adequately

explained its decision to sentence Daniels within his advisory

sentencing    range,     and    we   find      no   reason     not   to    apply     the

appellate presumption of reasonableness on appeal.                        See Go, 517

F.3d at 218.       Thus, this claim is without merit.

            In accordance with Anders, we have reviewed the record

in this case, including the issues raised in Daniels’ pro se

supplemental brief, and have found no meritorious issues for

appeal.     We therefore affirm Daniels’ sentence for Count 1.                        We

deny Daniels’ motions to withdraw or substitute counsel and his

motion for Order to Review/Inspect Motion of Discovery and grant

his motion to amend his pro se supplemental brief.                         This court

requires that counsel inform Daniels, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Daniels    requests    that      a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

                                          4
counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Daniels.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         5